Opinion by
Rice, P. J.,
The questions raised on this appeal are the same as those raised on the appeal of J. C. Wasson, and with one or two exceptions the assignments of error are identical.
The judgment is affirmed and the record is remitted to *66the court of quarter sessions of Allegheny county with direction that the judgment be fully carried into effect, and to that end it is ordered that the defendant forthwith appear in that court and that he be by that court committed to serve and comply with' such part of his sentence as had not been performed at the time this appeal was made a supersedeas.